945 N.E.2d 149 (2011)
ALLSTATE INSURANCE CO., Appellant,
v.
Timothy CLANCY, et al., Appellees.
No. 45S03-1103-CV-138.
Supreme Court of Indiana.
April 18, 2011.

PUBLISHED ORDER
BRENT E. DICKSON, Acting Chief Justice.
By order dated March 10, 2011, the Court granted transfer of jurisdiction over this interlocutory appeal and vacated the Court of Appeals opinion. The parties have now filed a motion to dismiss this appeal because they have reached a mediated settlement.
Being duly advised, the "Joint Motion To Dismiss Further Proceedings" is GRANTED. The oral argument setting for April 27, 2011 is VACATED and this appeal is DISMISSED. Per Indiana Appellate Rule 58(A), the Court of Appeals' opinion, reported as Allstate Ins. Co. v. *150 Clancy, 936 N.E.2d 272 (Ind.Ct.App.2010), remains vacated and is not precedent.
The Clerk is directed to send a copy of this order to all counsel of record. The Clerk is also directed to post this order to the Court's website, and Thomson Reuters is directed to publish this order in the bound volumes of this Court's decisions.
All Justices concur.